ATTORNEY GENERAL OF TEXAS
                                                GREG        ABBOTT




                                                     May 30,2003



The Honorable Troy Fraser                                      Opinion No. GA-0079
Chair, Senate Committee on Business
   and Commerce                                               Re: Whether a river authority is a “state agency”
Texas State Senate                                            under section 572.002 of the Government Code,
P.O. Box 12068                                                and whether a river authority must comply with
Austin, Texas 7871 l-2068                                     the notice requirement of section 669.003(2) of
                                                              the Government Code (RQ-0046-GA)


Dear Senator Fraser:

        You ask whether a river authority is a “state agency” under section 572.002 of the
Government Code, and whether a river authority must comply with the notice requirement of section
669.003(2) of the Government Code.’

         You explain that your question relates “to a river authority and its ability to enter into a
contract with its General Manager or Executive Director.” Request Letter, supra note 1, at 1.
Section 669.003 of the Government Code provides in pertinent part that a state agency “may not
enter into a contract with the executive head of the state agency” unless its governing body (i) votes
to approve the contract in an open meeting, and (ii) notifies the Legislative Budget Board of the
terms of the proposed contract not later than the fifth day before the date of the vote. TEX. GOV’T
CODE ANN. 5 669.003(l)-(2)      (Vernon Supp. 2003).

         Because chapter 669 defines the           term “state agency” by reference to section 572.002 of the
Government Code, see id. 5 669.001(2),             you first ask if a river authority falls under that provision’s
definition of state agency. See Request            Letter, supra note 1, at 1. Second, and more specifically,
you ask if a river authority must comply            with the section 669.003(2) notice requirement. See id.

         In construing these provisions, we attempt to give effect to the legislature’s intent. See
Mitchell Energy Corp. v. Ashworth, 943 S.W.2d 436,438 (Tex. 1997). To do that, we construe the
statutes according to their plain language. See RepublicBank Dallas, N.A. v. Interkal, Inc., 691
S.W.2d 605, 607-08 (Tex. 1985). Words and phrases that have acquired a technical or particular



            ‘Letter from Honorable Troy Fraser, Chair, Senate Committee on Business and Commerce, Texas Senate, to
Honorable     Greg Abbott, Texas Attorney General (Apr. 24,2003) ( on f 11e with Opinion Committee) [hereinafter Request
Letter].
The Honorable      Troy Fraser - Page 2                (GA-0079)




meaning, whether by legislative definition or otherwise, must be construed accordingly.                      See TEX.
GOV’T CODE ANN. $ 311 .Ol l(b) (Vernon 1998) (Code Construction Act).


        Chapter 669 incorporates the section 572.002                   definition    of “state    agency,”    see   id.
5 669.001(2), which in turn defines the term to mean

                  (A) a department,      commission,      board, office, or other agency that:

                     (i) is in the executive branch of state government;

                     (ii) has authority that is not limited to a geographical portion of the
                  state; and

                     (iii) was created by the Texas Constitution        or a statute of this state;

                  (B) a university system or an institution of higher education as
                  defined by Section 6 1.003, Education Code, other than a public junior
                  college; or

                  (C) a river authority created under the Texas Constitution                   or a
                  statute of this state.

Id. 8 572.002( 10) (Vernon Supp. 2003) (emphasis added). Because this provision specifically
includes a river authority within the definition of “state agency,” a river authority is a state agency
for purposes of chapter 669.

        In contrast to chapter 669, the legislature has expressly excluded a river authority from the
section 572.002( 10) definition of “state agency” in other contexts. See id. $9 656.101(l) (Vernon
Supp. 2003) (“‘State agency’ and ‘state employee’ have the meanings assigned by Section 572.002
except that the terms do not include a river authority or an employee of a river authority.“)
(emphasis added), 668.001 (“In this chapter, ‘state agency’ has the meaning assigned by Section
572.002 except that the term does not include a river authority.“) (emphasis added).

        According to its plain language, a river authority is a state agency for purposes of chapter
669. Because a river authority is a state agency governed by section 669.003, a river authority may
not enter into a contract with an executive head2 unless it provides notice of the terms of the
proposed contract to the Legislative Budget Board as required by section 669.003(2).           See id.
               re
8 669.003(2) ( q  uiring state agency to not@  “the Legislative Budget  Board, not later than the fifth
day before the date of the vote, of the terms of the proposed contract”).



          ‘See TEX. GOV’T CODE ANN. 9 669.001( 1) (VernonSupp.2003) (“‘E xecutive head of a state agency’ means
the director, executive director, commissioner, administrator, chief clerk, or other individual who is appointed by the
governing body of the state agency or by another state or local officer to act as the chief executive or administrative
officer of the agency and who is not an appointed officer.“).
The Honorable Troy Fraser - Page 3            (GA-0079)




                                       SUMMARY

                       A river authority is a “state agency” under section 572.002 of
               the Government Code, and accordingly it must comply with the
               notice requirement of section 669.003(2) of the Government Code.

                                              Very truly yours,




                                              Attorney General of Texas



BARRY R. MCBEE
First Assistant Attorney General

DON R. WILLETT
Deputy Attorney General for Legal Counsel

NANCY S. FULLER
Chair, Opinion Committee

Mary R. Crouter
Assistant Attorney General, Opinion Committee